NUMBER 13-09-00508-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                     IN RE MARIO SALAZAR


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                       Before Justices Yañez, Benavides, and Vela
                           Per Curiam Memorandum Opinion1

        Relator, Mario Salazar, filed a petition for writ of mandamus in the above cause on

September 2, 2009, through which he complains that the trial court erred in refusing to

issue a nunc pro tunc judgment. Relator contends that his judgment of conviction

erroneously states that relator was convicted of a first-degree felony offense rather than

a third-degree felony offense. The Court requested and received a response from the real

party in interest, the State of Texas, acting by and through the Criminal District Attorney

of Hidalgo County, Texas. According to the response, the trial court issued the requested



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
nunc pro tunc judgment on December 29, 2008. The State asks the Court to deny the

petition for writ of mandamus on grounds that it “seeks relief concerning an issue which

has already been addressed and is therefore moot.”

       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that the petition for writ of mandamus has been

rendered moot. Accordingly, the petition for writ of mandamus is DISMISSED AS MOOT

without reference to the merits thereof.

                                                        PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 30th day of September, 2009.




                                            2